IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE FIFTH CIRCUIT



                                           No. 99-31252
                                         Summary Calendar



DAVID L. KING,

                                                                                 Plaintiff-Appellant,

                                               versus


KENNETH S. APFEL,
Commissioner of Social Security,

                                                                                Defendant-Appellee.

                   ----------------------------------------------------------
                      Appeal from the United States District Court
                           for the Western District of Louisiana
                                  USDC No. 98-CV-595
                   ----------------------------------------------------------
                                    September 27, 2000
Before EMILIO M. GARZA, STEWART and PARKER, Circuit Judges:

PER CURIAM:*

David King appeals the affirmance of the Commissioner’s denial of his application for social security

disability insurance benefits. He argues that the ALJ’s finding that he was not disabled is not based

on substantial evidence. This decision was based on a credibility judgment, which was consistent with

other evidence presented, and is thus entitled to great deference. See Newton v. Apfel, 209 F.3d 448,


       *
           Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
459 (5th Cir. 2000). King has failed to show that the ALJ’s finding was no based o n substantial
                                                                          t

evidence.

       King also argues that the ALJ improperly used the medical vocational guidelines as a “guide”

in making his disability determination. Although the ALJ did consult these guidelines, his decision

was also based on the testimony of a vocational expert. The correct legal standard was thus applied.

See Scott v. Shalala, 30 F.3d 33, 35 (5th Cir. 1994). King has failed to show that the ALJ’s decision

was not supported by substantial evidence in the record or that the proper legal standards were not

used in evaluating the evidence. Accordingly, the judgment of the district court is AFFIRMED.